Citation Nr: 0116558	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  99-08 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to service connection for leg cramps.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Meniere's disease.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
appendicitis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In December 1984, the RO denied entitlement to service 
connection for Meniere's disease and appendicitis.  The 
veteran was informed of the decision in January 1985, and he 
did not timely appeal.  In October 1990, the RO found that no 
new and material evidence had been received to reopen the 
claim of entitlement to service connection for appendicitis 
and so informed the veteran that same month.  He did not 
timely appeal, and the decision became final.  The veteran 
attempted to reopen his claims in 1999 and this appeal ensued 
after the RO found that no new and material evidence had been 
received.  

On the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a hearing loss, the Board notes that a 
Statement of the Case was issued in May 1999.  A substantive 
appeal has not been received on that issue.  Therefore, the 
Board will not address it further.  


REMAND


During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's [claim(s)].  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran's service medical records are unavailable, 
apparently having been lost in a fire.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); 38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2000).  Where 
service medical records are unavailable, the heightened duty 
to assist includes the obligation to search for alternate 
methods of proving service connection.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991). 

The RO has not informed the veteran of the evidence needed to 
substantiate his claims and he has not undergone a VA 
examination for disability evaluation.  In light of these 
circumstances, the claims are REMANDED to the RO for the 
following:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for any of the 
disabilities at issue here.  With any 
necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records, the RO 
must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examinations to determine 
the nature and etiology of any disability 
at issue here.  The claims file must be 
provided to and reviewed by the examiners 
in conjunction with the examinations, and 
the examiners must state on the 
examination reports that such review has 
been accomplished.  All indicated tests 
and studies should be conducted.  The 
examiners must express an opinion as to 
the etiology of each disability found, to 
include whether it is at least as likely 
as not that any such disability found is 
related to the veteran's service.  
Complete rationale for any opinions given 
or conclusions drawn must be given.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issues on appeal, considering all 
applicable laws and regulations, 
including 38 U.S.C.A. § 1154(b) (West 
1991).  If new material evidence is 
found, the previously denied claims must 
be reopened and reviewed on a de novo 
basis.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




 



